 

 

Oo f©e& SYN DR wr +>} WY WL —

ee ee el
Co 4S OKO nN SF OW NY KF CO ODO ON DH rH Fe WD YY | SC

 

wo

United States of America,

Plaintiff,

VS.

Akeem Ozzy Johnson,

Defendant.

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA
CR-10-08178-PCT-JAT

)
ORDER OF DETENTION
)
)
)
)
)
)

 

Defendant appeared before this Court on a Petition for Revocation of Supervised

Release. The issue

Petition and file in determining whether defendant should be released on conditions set by

the Court.

The Court finds that defendant has failed to carry his burden of establishing by clear
and convincing evidence that he does not pose a serious flight risk or danger to any other

person or to the community pursuant to Rule 32.1(a)(6), Federal Rules of Criminal

Procedure.

IT IS THEREFORE ORDERED that defendant be detained pending further

proceedings.

of detention was submitted to the Court. The Court considered the

DATED this 23rd day of July, 2019.

 

Jacki L. Ireland for Michelle H. Burns,
United States Magistrate Judge

 

 
